UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Rapid Holdings, Inc. (Exact Name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 6163 (Primary Standard Industrial Classification Code Number) 30-0615339 (I.R.S. Employer ID Identification Number) RAPID HOLDINGS, INC. 9903 Santa Monica Blvd. #346, Beverly Hills, CA 90212 (Address, including zip code , and telephone number, including area code , of registrant’s principal executive offices) RAPID HOLDINGS, INC. 9903 Santa Monica Blvd. #346, Beverly Hills, CA 90212 (310) 469-4408 (Name, address, including zip code , and telephone number, including area code , of agent for service) Sale to the public is expected as soon as practicable after this Registration Statement becomes effective. (Approximate date of commencement of proposed sale to the public) Copies of communications to: GREGG E. JACLIN, ESQ. CHRISTINE MELILLI, ESQ., CPA ANSLOW & JACLIN, LLP 195 Route 9 South, Suite204 Manalapan, NJ07726 TELEPHONE NO.: (732) 409-1212 FACSIMILE NO.: (732) 577-1188 If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration fee Common Stock, par value $0.0001 The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price shares were sold to our shareholders in a private placement memorandum. The price of $0.05 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED AUGUST 2010 The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the securities act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. Table of Contents The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale of these securities is not permitted. Subject to Completion, Dated August, 2010 RAPID HOLDINGS, INC. COMMON STOCK The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. Our common stock is presently not traded on any market or securities exchange. The 818,000 shares of our common stock can be sold by selling security holders at a fixed price of $0.05 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents withThe Financial Industry Regulatory Authority (“FINRA”), which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING “RISK FACTORS” BEGINNING ON . Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date of This Prospectus Is: August 2010 Table of Contents TABLE OF CONTENTS PAGE Prospectus Summary 1 Summary Financial Data 2 Risk Factors 3 Use of Proceeds 5 Determination of Offering Price 5 Dilution 5 Selling Shareholders 6 Plan of Distribution 7 Description of Securities 8 Interests of Named Experts and Counsel 9 Organization Within Last Five Years 9 Description of Business 9 Description of Property 11 Legal Proceedings 11 Market for Common Equity and Related Stockholder Matters 11 Available Information 12 Index to Consolidated Financial Statements F-1 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Plan of Operations 13 Changes In And Disagreements With Accountants on Accounting and Financial Disclosure 15 Directors, Executive Officers, Promoters And Control Persons 15 Executive Compensation 15 Security Ownership of Certain Beneficial Owners and Management 16 Transactions With Related Persons, Promoters and Certain Control Persons 17 Disclosure of Commission Position of Indemnification of Securities Act Liabilities 17 Table of Contents PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements, before making an investment decision . About Our Company We were incorporated in the state of Nevada on March 22, 2010. Through our wholly-owned subsidiary, Rapid Title Loans, Inc. we intend to operate an online consumer lending business. Rapid Title Loans is a Delaware corporation headquartered in Beverly Hills, California, and founded in May 2008 by Daniel Brandt.On April 23, 2010, Mr. Brandt resigned as the sole director Anthony Barron was appointed the new President and Chief Executive Officer of Rapid Title Loans. Mr. Barron has over six years of experience in marketing, including two years in the financial services industry. We havehas been inactive sinceinception. Our online consumer lending business is not currently operational, but we intend to have it operational in the future. Through our subsidiary we are a web-based company whose intention is to make loans which are fully secured by a first lien on a customer’s automobile.Our website is www.rapidtitleloans.com.We believe that we are the first web based title loan company.In the simplest terms, a web-based application allows all the parties involved in the loan process to have the same understanding. A centralized database connected to a web interface allows all of the parties access to certain parts of the web database to quickly send out forms and e-mails for requested documents or payments as well as other required information instantaneously.Being web-based is immensely important because it is the main reason why the time for approval can be reduced to seconds instead of hours or days.At such time as the contract is executed and all of the required documents are returned, the funding process can be almost automatic as well through direct deposit or online banking fund transfers. Management is prepared to commence operations and will hire additional staff as determined by the business plan and capital resources.The goal is to continuously improve operational strategy by refining marketing strategies, fine-tuning the approval criteria and automating much of the customer acquisition process.We are set to build upon our current business model to compete effectively in our targeted segment of the consumer loan marketplace. 1 Table of Contents Where You Can Find Us We presently maintain our principal offices at 9903 Santa Monica Blvd., #346, Beverly Hills, Ca 90212.Our telephone number is 310-469-4408. Our website is www.rapidtitleloans.com. Legal Matters Anslow & Jaclin, LLP, located at 195 Route 9 South, Suite 204, Manalapan, NJ 07726,will pass on the validity of the common stock being offered pursuant to this registration statement. Terms of the Offering The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. The offering price of $0.05 was determined by the price shares were sold to our shareholders in a private placement memorandum and is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board, at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. SUMMARY FINANCIAL DATA The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis,” “Plan of Operation” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data for the year ended May 31, 2010 is derived from our audited financial statements. For the period ending May 31, 2010 (audited) STATEMENT OF OPERATIONS Revenues $ - Total Operating Expenses Professional Fees Compensation General and administrative 35 Net Loss As of May 31, 2010 (audited) BALANCE SHEET DATA Cash $ Total Assets Total Liabilities Stockholders’ Equity/ Deficiency 2 Table of Contents RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. Please note that throughout this prospectus, the words “we,” “our” or “us” refer to the Company and not to the selling stockholders. WE HAVE A LIMITED OPERATING HISTORY THAT YOU CAN USE TO EVALUATE US, AND THE LIKELIHOOD OF OUR SUCCESS MUST BE CONSIDERED IN LIGHT OF THE PROBLEMS, EXPENSES, DIFFICULTIES, COMPLICATIONS AND DELAYS FREQUENTLY ENCOUNTERED BY A SMALL DEVELOPING COMPANY. We were incorporated in Nevada in March 2010. We have no significant financial resources and no revenues to date. The likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered by a small developing company starting a new business enterprise and the highly competitive environment in which we will operate. Since we have a limited operating history, we may not achieve projected profits and may not ever generate sufficient revenues to meet our expenses and support our anticipated activities. WE WILL REQUIRE FINANCING TO ACHIEVE OUR CURRENT BUSINESS STRATEGY AND OUR INABILITY TO OBTAIN SUCH FINANCING COULD PROHIBIT US FROM EXECUTING OUR BUSINESS PLAN AND CAUSE US TO SLOW DOWN OUR EXPANSION OF OPERATIONS. We will need to raise additional funds through public or private debt or sale of equity to achieve our current business strategy. Such financing may not be available when needed. Even if such financing is available, it may be on terms that are materially adverse to your interests with respect to dilution of book value, dividend preferences, liquidation preferences, or other terms. Our capital requirements to implement our business strategy will be significant. Moreover, in addition to monies needed to continue operations over the next twelve months, we anticipate requiring additional funds in order to execute our plan of operations. Such funds may not be available on any terms or, if available, such funds may not be on commercially reasonable terms satisfactory to us. We may not be able to obtain financing if and when it is needed on terms we deem acceptable. If we are unable to obtain financing on reasonable terms, we could be forced to delay or scale back our plans for expansion. In addition, such inability to obtain financing on reasonable terms could have a material adverse effect on our business, operating results, or financial condition. COMPETITION IN THE AUTO LOAN INDUSTRY AND THE EMERGENCE OF OTHER ONLINE AUTO LOAN BUSINESSES COULD HAVE A MATERIAL ADVERSE EFFECT ON OUR BUSINESS AND OUR RESULTS OF OPERATIONS. There is fierce competition in the auto loan industry. There are two existing companies, AutoCash USA and Absolute Title Loans, which offer services similar to those that we plan to provide. The emergence of more online auto loan businesses could draw potential customers away from us. Our success depends, in part, on our ability to attract customers and set our business apart from competitors with an effective marketing campaign. CUSTOMER AUTO LOAN DEFAULTS COULD HAVE A MATERIAL ADVERSE EFFECT ON OUR REVENUES. Rising customer auto loan defaults could harm our business and our profits. A rise in the rate of auto loan defaults could make it more difficult for those seeking auto loans to obtain such loans because lenders will be less likely to make new loans. Lenders may reduce the number of loans they make and only make loans to those with the best credit scores and credit histories. If the number of auto loans made is reduced, our business and profits will be harmed. OUR AUDITOR HAS EXPRESSED SUBSTANTIAL DOUBT AS TO OUR ABILITY TO CONTINUE AS A GOING CONCERN. Based on our financial history since inception, our auditor has expressed substantial doubt as to our ability to continue as a going concern. We are a development stage company that has never generated any revenue. If we cannot obtain sufficient funding, we may have to delay the implementation of our business strategy. OUR FUTURE SUCCESS IS DEPENDENT, IN PART, ON THE PERFORMANCE AND CONTINUED SERVICE OF ANTHONY BARRON. WITHOUT HIS CONTINUED SERVICE, WE MAY BE FORCED TO INTERRUPT OR EVENTUALLY CEASE OUR OPERATIONS. We are presently dependent to a great extent upon the experience, abilities and continued services of, our President and Chief Executive Officer, Anthony Barron. We currently have an employment agreement with Anthony Barron which expires on April 22, 2013. However, either the Company or Mr. Barron can terminate the employment agreement without cause upon thirty (30) days’ notice to the other party. The loss of the services of Mr. Barron could have a material adverse effect on our business, financial condition or results of operations. WE WILL NEED TO HIRE ADDITIONAL EMPLOYEES AS PART OF OUR GROWTH STRATEGY. Our future success also depends upon our continuing ability to attract and retain highly qualified personnel. Expansion of our business and our management and operations will require additional managers and employees with industry experience, and our success will be highly dependent on our ability to attract and retain skilled management personnel and other employees. There can be no assurance that we will be able to attract or retain highly qualified personnel. Competition for skilled personnel in the auto lending industry is significant. This competition may make it more difficult and expensive to attract, hire and retain qualified employees. 3 Table of Contents OUR SOLE OFFICER AND DIRECTOR HAS NOT PREVIOUSLY OPERATED A COMPANY IN A SIMILAR INDUSTRY. Our President and Chief Executive Officerlacks experience in the loan making industry. As such, our investors should be aware of the potential for the business to not be as successful as it otherwise would be if our key executive had industry experience. WE MAY INCUR SIGNIFICANT COSTS TO BE A PUBLIC COMPANY AND ENSURE COMPLIANCE WITH U.S. CORPORATE GOVERNANCE AND ACCOUNTING REQUIREMENTS AND WE MAY NOT BE ABLE TO ABSORB SUCH COSTS. We may incur significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly. We also expect that these applicable rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our board of directors or as executive officers. We are currently evaluating and monitoring developments with respect to these newly applicable rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. In addition, we may not be able to absorb these costs of being a public company which will negatively affect our business operations. THE LACK OF PUBLIC COMPANY EXPERIENCE OF OUR MANAGEMENT COULD ADVERSELY IMPACT OUR ABILITY TO COMPLY WITH THE REPORTING REQUIREMENTS OF U.S. SECURITIES LAWS. Ourmanagement team lacks public company experience, which could impair our ability to comply with legal and regulatory requirements such as those imposed by Sarbanes-Oxley Act of 2002. Our senior management has never had responsibility for managing a publicly traded company. Such responsibilities include complying with federal securities laws and making required disclosures on a timely basis. Our senior management may not be able to implement programs and policies in an effective and timely manner that adequately respond to such increased legal, regulatory compliance and reporting requirements, including the establishing and maintaining internal controls over financial reporting.Any such deficiencies, weaknesses or lack of compliance could have a materially adverse effect on our ability to comply with the reporting requirements of the Securities Exchange Act of 1934 which is necessary to maintain our public company status. If we were to fail to fulfill those obligations, our ability to continue as a U.S. public company would be in jeopardy in which event you could lose your entire investment in our company. THE OFFERING PRICE OF THE SHARES WAS ARBITRARILY DETERMINED, AND THEREFORE SHOULD NOT BE USED AS AN INDICATOR OF THE FUTURE MARKET PRICE OF THE SECURITIES. THEREFORE, THE OFFERING PRICE BEARS NO RELATIONSHIP TO THE ACTUAL VALUE OF THE COMPANY, AND MAY MAKE OUR SHARES DIFFICULT TO SELL. Since our shares are not listed or quoted on any exchange or quotation system, the offering price of $0.05 per share for the shares of common stock was arbitrarily determined. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. The offering price bears no relationship to the book value, assets or earnings of our company or any other recognized criteria of value. The offering price should not be regarded as an indicator of the future market price of the securities. YOU WILL EXPERIENCE DILUTION OF YOUR OWNERSHIP INTEREST BECAUSE OF THE FUTURE ISSUANCE OF ADDITIONAL SHARES OF OUR COMMON STOCK. In the future, we may issue our authorized but previously unissued equity securities, resulting in the dilution of the ownership interests of our present stockholders. We are currently authorized to issue an aggregate of 510,000,000 shares of capital stock consisting of 500,000,000 shares of common stock, par value $0.0001 per share, and 10,000,000 shares of preferred stock, par value $0.0001 per share. We may also issue additional shares of our common stock or other securities that are convertible into or exercisable for common stock in connection with hiring or retaining employees or consultants, future acquisitions, future sales of our securities for capital raising purposes, or for other business purposes. The future issuance of any such additional shares of our common stock or other securities may create downward pressure on the trading price of our common stock. There can be no assurance that we will not be required to issue additional shares, warrants or other convertible securities in the future in conjunction with hiring or retaining employees or consultants, future acquisitions, future sales of our securities for capital raising purposes or for other business purposes, at a price (or exercise prices) below the price at which shares of our common stock are quoted on the OTCBB. A LIQUID PUBLIC MARKET FOR OUR COMMON STOCK MAY NEVER DEVELOP AND/ OR OUR COMMON STOCK MAY NEVER TRADE ON A RECOGNIZED EXCHANGE. THEREFORE, YOU MAY BE UNABLE TO LIQUIDATE YOUR INVESTMENT IN OUR STOCK. There is no established public trading market for our common stock. Our shares are not and have not been listed or quoted on any exchange or quotation system. A market maker may not agree to file the necessary application documents with FINRA, which operates the OTC Electronic Bulletin Board, and such an application for quotation may not be approved if filed. A regular trading market for our common stock might not develop, and if such a market for our common stock does develop, it might not be sustained. In the absence of a trading market, an investor may be unable to liquidate their investment. OUR COMMON STOCK IS CONSIDERED A PENNY STOCK, WHICH IS SUBJECT TO RESTRICTIONS ON MARKETABILITY, SO YOU MAY NOT BE ABLE TO SELL YOUR SHARES. If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. 4 Table of Contents Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit their market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. USE OF PROCEEDS The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. DETERMINATION OF OFFERING PRICE Since our shares are not listed or quoted on any exchange or quotation system, the offering price of the shares of common stock was arbitrarily determined. The offering price was determined by the price shares were sold to our shareholders in our private placement which was completed in May 2010 pursuant to an exemption under Rule 506 of Regulation D. The offering price of the shares of our common stock has been determined arbitrarily by us and does not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the Over The Counter Bulletin Board (OTCBB) concurrently with the filing of this prospectus. In order to be quoted on the Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. We intend tocontact a number of market makers to find one that will file all necessary documents on our behalf. To date we have not commenced this process and there is a chance that we cannot find a market maker that will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board. In addition, we cannot guarantee that if a market maker does agree to file the necessary documents that such an application for quotation will be approved by FINRA. In addition, there is no assurance that our common stock will trade at market prices in excess of the initial public offering price as prices for the common stock in any public market which may develop will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity. DILUTION The common stock to be sold by the selling shareholders is common stock that is currently issued. Accordingly, there will be no dilution to our existing shareholders. 5 Table of Contents SELLING SHAREHOLDERS The shares being offered for resale by the selling stockholders consist of the 818,000 shares of our common stock held by 40 shareholders of our common stock which sold in our Regulation D Rule 506 offering completed in May 2010. The 818,000 shares of common stock being offered for resale is 29.03% of our issued and outstanding shares of common stock based on a total of 2,818,000 shares of our common stock currently issued and outstanding. The following table sets forth the name of the selling stockholders, the number of shares of common stock beneficially owned by each of the selling stockholders as of August 9, 2010 and the number of shares of common stock being offered by the selling stockholders. The shares being offered hereby are being registered to permit public secondary trading, and the selling stockholders may offer all or part of the shares for resale from time to time. However, the selling stockholders are under no obligation to sell all or any portion of such shares nor are the selling stockholders obligated to sell any shares immediately upon effectiveness of this prospectus. All information with respect to share ownership has been furnished by the selling stockholders. Name of selling stockholder Shares of common stock owned prior to offering Shares of common stock to be sold Shares of common stock owned after offering Percent of common stock owned after offering* Jose C. Rodas 0 0% Anthony Peck 0 0% Elena Peck 0 0% Flor Hernandez 0 0% Wesley Johnson 0 0% Rozanna Johnson 0 0% Derek Zweifel 0 0% Mark Sontag 0 0% Daniel J. Johnson 0 0% Melissa Thiel 0 0% Elizabeth Kaempfe 0 0% George Mcleary 0 0% Mary Mehrle 0 0% Andrew Philip Reyes 0 0% Raul Martinez 0 0% Juaquin Martinez 0 0% Luiz Martinez 0 0% Christopher Alvarez 0 0% Alex Olivares 0 0% Michael Barbeito 0 0% Dylan Riley 0 0% Ruben Rodriguez 0 0% Oscar Sims 0 0% William Sims 0 0% Alan Benavente 0 0% Jeremy Hohn 0 0% Milton Ipina 0 0% Ferguson Agwu 0 0% El Shaddai Bent 0 0% Juan Rojas 0 0% Lucas Kurzon 0 0% Amber Higuera 0 0% Breuan Day 0 0% Yuval Barak 0 0% Kathleen Queen 0 0% Mario Montes 0 0% Axel Mondet 0 0% Mateen Khorsand 0 0% Cuihahuah Montes 0 0% Jeremy Castro 0 0% * - Based upon 2,818,000 common shares issued and outstanding as of August 9, 2010. 6 Table of Contents To our knowledge, none of the selling shareholders or their beneficial owners: - has had a material relationship with us other than as a shareholder at any time within the past three years; or - has ever been one of our officers or directors or an officer or director of our predecessors or affiliates - are broker-dealers or affiliated with broker-dealers. PLAN OF DISTRIBUTION The selling security holders may sell some or all of their shares at a fixed price of $0.05 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. Prior to being quoted on the OTCBB, shareholders may sell their shares in private transactions to other individuals. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the Over the Counter Bulletin Board (OTCBB) concurrently with the filing of this prospectus. In order to be quoted on the Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. However, sales by selling security holder must be made at the fixed price of $0.05 until a market develops for the stock. Once a market has been developed for our common stock, the shares may be sold or distributed from time to time by the selling stockholders directly to one or more purchasers or through brokers or dealers who act solely as agents, at market prices prevailing at the time of sale, at prices related to such prevailing market prices, at negotiated prices or at fixed prices, which may be changed. The distribution of the shares may be effected in one or more of the following methods: O ordinary brokers transactions, which may include long or short sales, O transactions involving cross or block trades on any securities or market where our common stock is trading, market where our common stock is trading, O through direct sales to purchasers or sales effected through agents, O through transactions in options, swaps or other derivatives (whether exchange listed of otherwise), or exchange listed or otherwise), or O any combination of the foregoing. In addition, the selling stockholders may enter into hedging transactions with broker-dealers who may engage in short sales, if short sales were permitted, of shares in the course of hedging the positions they assume with the selling stockholders. The selling stockholders may also enter into option or other transactions with broker-dealers that require the delivery by such broker-dealers of the shares, which shares may be resold thereafter pursuant to this prospectus. Brokers, dealers, or agents participating in the distribution of the shares may receive compensation in the form of discounts, concessions or commissions from the selling stockholders and/or the purchasers of shares for whom such broker-dealers may act as agent or to whom they may sell as principal, or both (which compensation as to a particular broker-dealer may be in excess of customary commissions). Neither the selling stockholders nor we can presently estimate the amount of such compensation. To our knowledge, at the time of the purchase of the securities to be resold, the selling stockholders had no agreements or understandings, directly or indirectly, with any person to distribute the securities . We will not receive any proceeds from the sale of the shares of the selling security holders pursuant to this prospectus.We have agreed to bear the expenses of the registration of the shares, including legal and accounting fees, and such expenses are estimated to be approximately $10,000. Notwithstanding anything set forth herein, no FINRA member will charge commissions that exceed 8% of the total proceeds of the offering. 7 Table of Contents DESCRIPTION OF SECURITIES General Our authorized capital stock consists of 500,000,000 Shares of common stock, $0.0001 par value per Share and 10,000,000 Shares of Preferred stock, $0.0001 par value per Share. There are no provisions in our charter or by-laws that would delay, defer or prevent a change in our control. Common Stock We are authorized to issue 500,000,000 shares of common stock, $0.0001 par value per share.Currently we have 2,818,000 common shares issued and outstanding. The holders of our common stock have equal ratable rights to dividends from funds legally available if and when declared by our board of directors and are entitled to share ratably in all of our assets available for distribution to holders of common stock upon liquidation, dissolution or winding up of our affairs. Our common stock does not provide the right to a preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights. Our common stock holders are entitled to one non-cumulative vote per share on all matters on which shareholders may vote. All shares of common stock now outstanding are fully paid for and non-assessable and all shares of common stock which are the subject of this private placement are fully paid and non-assessable.We refer you to our Articles of Incorporation, Bylaws and the applicable statutes of the state of Nevada for a more complete description of the rights and liabilities of holders of our securities.All material terms of our common stock have been addressed in this section. Holders of shares of our common stock do not have cumulative voting rights, which means that the holders of more than 50% of the outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose, and, in that event, the holders of the remaining shares will not be able to elect any of our directors. Preferred Stock We are authorized to issue 10,000,000 shares of preferred stock, $0.0001 par value per share.Currently we have no preferred shares issued and outstanding. Dividends We have not paid any cash dividends to shareholders.The declaration of any future cash dividends is at the discretion of our board of directors and dependsupon our earnings, if any, our capital requirements and financial position, our general economic conditions, and other pertinent conditions.It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. Warrants There are no outstanding warrants to purchase our securities. Options There are no options to purchase our securities outstanding. 8 Table of Contents INTERESTS OF NAMED EXPERTS AND COUNSEL No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. Anslow & Jaclin, LLP located at 195 Route 9 South, Suite 204, Manalapan, NJ 07726will pass on the validity of the common stock being offered pursuant to this registration statement. The financial statements included in this prospectus and the registration statement have been audited by Li & Company, PC to the extent and for the periods set forth in their report appearing elsewhere herein and in the registration statement, and are included in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. ORGANIZATION WITHIN LAST FIVE YEARS Our wholly-owned subsidiary, Rapid Title Loans, Inc. was incorporated in the state of Delaware on May 22, 2008. We were incorporated on March 22, 2010 in the State of Nevada and on such date Daniel Brandt received 1,000,000 shares of our common stock in consideration for founder services provided. On March 2 2 , 2010 we entered into a stock purchase agreement and share exchange, attached hereto as Exhibit 10.2, whereby Rapid Title Loans became our wholly-owned subsidiary and Daniel Brandt were issued an additional 1,000,000 common shares in connection with the Share Exchange Agreement. On April 23, 2010, Daniel Brandt sold his 2,000,000 shares of our common stock to Anthony Barron in exchange for $1,500 and Mr. Brandt resigned as the sole director and CEO of Rapid Holdings, Inc. and Anthony Barron was appointed as the new President and CEO of Rapid Holdings, Inc and in May 2010 we completed an offering in which we sold 818,000 common shares at $0.05 per share in connection with our private placement. DESCRIPTION OF BUSINESS Financial Products Our plan is to enter the business of making loans which are fully secured by a first lien on a customer’s automobile.We believe that we are the first web-based title loan company. Currently, we are in the process of finalizing our website, www.rapidtitleloans.com. Once the website is complete, we plan to have the Company in a position to be able to begin our lending operations and obtain the credit facility. We plan to apply for a lending license, and, if and when the license is approved, commence operations and begin lending. We believe that a centralized database connected to a web interface allows all parties access to certain parts of the web -based database to quickly send out forms and e-mails for requested documents or payments as well as other required information instantaneously.We believe that being web-based isimportant because thetime for approval can be reduced to seconds instead of hours or days.At such time as the contract is signed and all of the necessary documents are returned, the funding process can be almost automatic as well through direct deposit or online banking fund transfers. Operations By creating a streamlined approval and funding process, we believe will be able to capture a large market share as well as penetrate new markets.Our call center operations will be run by experienced sales and loan officers. 9 Table of Contents Automation: We plan to have an automated loan application and approval process. Once a customer submits an application, the program will pull the vehicle value from NADA.If the applicant meets the minimum credit requirements, a credit report will be pulled and all of the data will be analyzed by Experian’s Credit Decision Expert analytics program. A second review will be conducted by our own proprietary analytics engine.The customer will then be given an approval decision within seconds.If approved, the customer will then be able to download the loan packet PDF with all the forms and information to get their loan funded.By believe that by being automated, we will acquire more customers and will have a higher funding percentage since customers will be less likely to apply with other car title lenders after having a quick approval from us. Web Based: We plan to be a web-based title loan company.A centralized database connected to a web interface allows all parties access to certain parts of the web database to quickly send out forms and e-mails for requested documents or payments as well as other required information instantly.Being web based will allow for the approval process to be reduced to seconds instead of hours or days.Once the signed contract and necessary documents are returned, the funding process can be completed through direct deposit or online banking fund transfers. Servicing: After the loans are originated, we intend to use SST, Inc. or AST, Inc. to service the loans. They will handle the entire servicing process including repossessions and auctions, if necessary.All monies collected will go into our trust account with SST, Inc. or AST, Inc. and disbursements will be made to our investors directly from SST, Inc. or AST, Inc. Marketing & Sales We believe that online advertising is a will be beneficial to the business of originating title loans. RapidTitleLoans.com will be a fully optimized site and will be search engine friendly.Efforts will be put into search engine optimization in order to increase the organic ranking of the website for keywords like “title loans.”We believe that a high organic ranking will help generate title loan applications. We may incur significant costs in our efforts to build a successful online advertising program because we plan to hire outside web advertising professionals to assist in our efforts. Financial Requirements Our capital requirements will most likely increase as our business plan is realized .These requirements may include additional resources to increase volume of receivables originated, expansion of the Rapid Title Loans operation, and financing any acquisition/merger activity. Inasmuch as our operations are limited to origination and sale of receivables, the existing equity capital will be sufficient.However, in order to expand our ability to own receivables on a meaningful basis, meet the demand of the Rapid Title Loans product and implement our overall plan, we will need to access additional equity and debt capital. We plan to finance a substantial majority of our lending activities through a warehouse or rediscount line of credit.The leverage (i.e. the percentage on a dollar of receivables that lenders will lend, or the “advance rate”) that our credit lines will provide against our receivables is a critical factor in our ability to obtain the desired returns on equity.We plan, but are not required to successfully negotiate the line of credit prior to the commencement of operations. 10 Table of Contents DESCRIPTION OF PROPERTY Our business office is located at 9903 Santa Monica Blvd. #346, Beverly Hills, CA 90212 LEGAL PROCEEDINGS There are no legal proceedings pending or threatened against us. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS There is presently no public market for our shares of common stock. We anticipate applying for trading of our common stock on the Over the Counter Bulletin Board upon the effectiveness of the registration statement of which this prospectus forms apart. However, we can provide no assurance that our shares of common stock will be traded on the Bulletin Board or, if traded, that a public market will materialize. Holders of Our Common Stock As of August 9, 2010, we had 41 shareholders of our common stock. Rule 144 Shares As of August 9, 2010, there are no shares of our common stock which are currently available for resale to the public and in accordance with the volume and trading limitations of Rule 144 of the Act. After November 2010, all of the shares of our common stock held by the 40 shareholders who purchased their shares in the Regulation D 506 offering by us will become available for resale to the public. Sales under Rule 144 are subject availability of current public information about the company. We may be deemed a shell company in accordance with the Securities Act of 1933. Therefore the shares of our common stock may only be resold through an effective registration statement or by meeting the conditions of Rule 144(i). Stock Option Grants To date, we have not granted any stock options. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. 11 Table of Contents AVAILABLE INFORMATION We have filed with the SEC a registration statement on Form S-1 under the Securities Act with respect to the common stock offered hereby. This prospectus, which constitutes part of the registration statement, does not contain all of the information set forth in the registration statement and the exhibits and schedule thereto, certain parts of which are omitted in accordance with the rules and regulations of the SEC. For further information regarding our common stock and our company, please review the registration statement, including exhibits, schedules and reports filed as a part thereof. Statements in this prospectus as to the contents of any contract or other document filed as an exhibit to the registration statement, set forth the material terms of such contract or other document but are not necessarily complete, and in each instance reference is made to the copy of such document filed as an exhibit to the registration statement, each such statement being qualified in all respects by such reference. We are also subject to the informational requirements of the Exchange Act which requires us to file reports, proxy statements and other information with the SEC. Such reports, proxy statements and other information along with the registration statement, including the exhibits and schedules thereto, may be inspected at public reference facilities of the SEC at treet N.E, WashingtonD.C.20549. Copies of such material can be obtained from the Public Reference Section of the SEC at prescribed rates. You may call the SEC at 1-800-SEC-0330 for further information on the operation of the public reference room. Because we file documents electronically with the SEC, you may also obtain this information by visiting the SEC’s Internet website athttp://www.sec.gov. 12 Table of Contents RAPID HOLDINGS INC. MAY 31, 2010 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Contents Page(s) Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheet at May 31, 2010 F-3 Consolidated Statement of Operations for the period from March 22, 2010 (inception) through May 31, 2010 F-4 Consolidated Statement of Stockholders' Equity for the period from March 22, 2010 (inception) through May 31, 2010 F-5 Consolidated Statement of Cash Flows for the period from March 22, 2010 (inception) through May 31, 2010 F-6 Notes to the Consolidated Financial Statements F-7 to F-12 F-1 Table of Contents Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Rapid Holdings Inc. (A Development Stage Company) Beverly Hills, California We have audited the accompanying consolidated balance sheet of Rapid Holdings Inc., a development stage company, (the “Company”) as of May 31, 2010 and the related consolidated statements of operations, stockholders’ equity and cash flows for the period from March 22, 2010 (inception) through May 31, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Rapid Holdings Inc. as of May 31, 2010 and the results of its operations and its cash flows for the period from March 22, 2010 (inception) through May 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the consolidated financial statements, the Company has a deficit accumulated during the development stage at May 31, 2010 and has incurred losses since inception with no revenues earnedsince inception. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are also described in Note 3.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Li & Company, PC Li & Company, PC Skillman, New Jersey July 1, 2010 F-2 Table of Contents RAPID HOLDINGS INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEET May 31, 2010 ASSETS Current assets Cash $ Total assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accrued expenses $ Total liabilities Stockholders’ equity Preferred stock: $0.0001 par value; 10,000,000 shares authorized; none issued or outstanding - Common stock: $0.0001 par value; 500,000,000 shares authorized; 2,818,000 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) Total stockholders’ equity Total liabilities and stockholders' equity $ See accompanying notes to the consolidated financial statements. F-3 Table of Contents RAPID HOLDINGS INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENT OF OPERATIONS For the period from March 22, 2010 (Inception) through May 31, 2010 Revenue Earned During the Development Stage $
